Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 5/16/2022.
Claims 1-20 are presented for examination.
Priority
	Applicants’ claim for the benefit of a prior-filed US application 16905396 filed on 6/18/2020, US application 16905351 filed on 6/18/2020, US application 16554961 filed on 8/29/2019, US application 16445765 filed on 6/19/2019, provisional application 62744606 filed on 10/11/2018, and provisional application 62725632 filed on 8/31/2018 is acknowledged and admitted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 7-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-6, and 8-10 of U.S. Patent No. 11375984. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions, and implementing the method steps with means for performing the steps.
Current Application
US Patent No. 11375984
7. (New) A system for analyzing at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising: 
a display configured to display at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), the first image including a lesion, the first image overlaid with an interior ROI outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior ROI outline separating the boundary zone from a peripheral zone; 

a graphical user interface (GUI); memory configured to store program instructions; and one or more processors configured to execute the programmable instructions to: obtain feature scores in connection with at least the boundary zone and peripheral zone of the first image; 

apply the feature scores to a classification model to obtain at least one of a prognostic result or predictive result indicative of a trait of the lesion; and output the at least one of the prognostic result or predictive result.
1. A system for analyzing at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising:
a display configured to display at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), the first image including a lesion, the first image overlaid with an interior ROI outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior ROI outline separating the boundary zone from a peripheral zone;

a graphical user interface (GUI); memory configured to store program instructions; and one or more processors configured to execute the programmable instructions to: obtain feature scores in connection with at least the boundary zone and peripheral zone of the first image;

apply the feature scores to a classification model to obtain at least one of a prognostic result or predictive result indicative of a trait of the lesion; and
output the at least one of the prognostic result or predictive result, …

7. (New) A system for analyzing at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising: 
a display configured to display at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), the first image including a lesion, the first image overlaid with an interior ROI outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior ROI outline separating the boundary zone from a peripheral zone; 

a graphical user interface (GUI); memory configured to store program instructions; and one or more processors configured to execute the programmable instructions to: obtain feature scores in connection with at least the boundary zone and peripheral zone of the first image; 

apply the feature scores to a classification model to obtain at least one of a prognostic result or predictive result indicative of a trait of the lesion; and output the at least one of the prognostic result or predictive result.
4. A system for analyzing at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising:
a display configured to display at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), the first image including a lesion, the first image overlaid with an interior ROI outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior ROI outline separating the boundary zone from a peripheral zone;

a graphical user interface (GUI); memory configured to store program instructions; and one or more processors configured to execute the programmable instructions to: obtain feature scores in connection with at least the boundary zone and peripheral zone of the first image; …

apply the feature scores … to a classification model, to obtain at least one of a prognostic result or predictive result indicative of a trait of the lesion, …; and
output the at least one of the prognostic result or predictive result.

8. (New) The system of claim 7, wherein the feature scores represent at least one of qualitative diagnostic biomarkers, semi-quantitative diagnostic biomarkers, prognostic biomarkers or monitoring biomarkers.	
2. The system of claim 1, wherein the feature scores represent at least one of qualitative diagnostic biomarkers, semi-quantitative diagnostic biomarkers, prognostic biomarkers or monitoring biomarkers.
9. (New) The system of claim 8, wherein the one or more processors are further configured to apply the feature scores to the classification model to obtain, as the semi- quantitative diagnostic result, one or more of the following: i) percentage likelihood of malignancy of a mass, ii) a likelihood of a clinical event, disease progression or reoccurrence, iii) 4PATENT 029-0111US2 molecular subtype, iv) histologic grade, v) degree of angiogenesis, vi) likelihood of lymph node metastasis, vii) assess the status of a disease or condition to find evidence of exposure to, or effects of, a medical product or environmental agent, viii) change in a patient condition (e.g. tumor size and volume), ix) indicator of an effect of a response to an exposure intervention, x) detect or confirm a disease or condition, xi) identify specific disease subtype, xii) possibility that mutations in genes are predictive of response to certain inhibitors, xiv) likelihood that ER and PR possible breast cancers respond to endocrine therapy, xv) possibility that dense breast tissue is predictive of decreased sensitivity of mammography for detecting noncalcified breast cancer, xvi) one of one or more molecular subtypes or xvii) histologic grades.
3. The system of claim 2, wherein the one or more processors are further configured to apply the feature scores to the classification model to obtain, as the semi-quantitative diagnostic result, one or more of the following: i) percentage likelihood of malignancy of a mass, ii) a likelihood of a clinical event, disease progression or reoccurrence, iii) molecular subtype, iv) histologic grade, v) degree of angiogenesis, vi) likelihood of lymph node metastasis, vii) assess the status of a disease or condition to find evidence of exposure to, or effects of, a medical product or environmental agent, viii) change in a patient condition (e.g. tumor size and volume), ix) indicator of an effect of a response to an exposure intervention, x) detect or confirm a disease or condition, xi) identify specific disease subtype, xii) possibility that mutations in genes are predictive of response to certain inhibitors, xiv) likelihood that ER and PR possible breast cancers respond to endocrine therapy, xv) possibility that dense breast tissue is predictive of decreased sensitivity of mammography for detecting noncalcified breast cancer, xvi) one of one or more molecular subtypes or xvii) histologic grades.
10. (New) The system of claim 7, wherein the memory is configured to store the classification model, the classification model defining a nonlinear relation between a combination of the feature scores and a positive predictive value of the at least one of the prognostic result or predictive result.
5. The system of claim 4, wherein the memory is configured to store the classification model, the classification model defining a nonlinear relation between a combination of the feature scores and a positive predictive value of the at least one of the prognostic result or predictive result.
11. (New) The system of claim 10, wherein the nonlinear relation represents a sigmoidal curve.
6. The system of claim 5, wherein the nonlinear relation represents a sigmoidal curve.
12. (New) The system of claim 7, wherein the one or more processors are further configured to obtain at least one of a maximum diameter of a mass or a depth to a posterior margin of the mass, and apply the at least one of the maximum diameter or depth to the posterior margin of the mass, to the classification model, to obtain the at least one of the prognostic result or predictive result.
8. The system of claim 1, wherein the one or more processors are further configured to obtain at least one of a maximum diameter of a mass or a depth to a posterior margin of the mass, and apply the at least one of the maximum diameter or depth to the posterior margin of the mass, to the classification model, to obtain the at least one of the prognostic result or predictive result.
13. (New) The system of claim 7, wherein the feature scores include a US boundary zone feature score and a US peripheral zone feature score, both of which are utilized by the classification model to obtain the at least one of the prognostic result or predictive result, wherein the feature scores are obtained from at least one of 1) the GUI as user inputs, 2) an automatic segmentation and image analysis performed by the one or more processors or 3) from 5PATENT 029-0111US2 a remote computing device or server.
9. The system of claim 1, wherein the feature scores include a US boundary zone feature score and a US peripheral zone feature score, both of which are utilized by the classification model to obtain the at least one of the prognostic result or predictive result, wherein the feature scores are obtained from at least one of 1) the GUI as user inputs, 2) an automatic segmentation and image analysis performed by the one or more processors or 3) from a remote computing device or server.
14. (New) The system of claim 7, wherein the predictive result defines a likelihood of malignancy (LOM) having a value between 2% and 100%.
10. The system of claim 1, wherein the predictive result defines a likelihood of malignancy (LOM) having a value between 2% and 100%.

	
15. (New) A computer implemented method for analyzing at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising: utilizing one or more processors configured to execute programmable instructions for, displaying at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), the first image overlaid with an interior outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior outline separating the boundary zone from a peripheral zone of the ROI; 

receiving feature scores in connection with the internal zone, boundary zone and peripheral zone of the first image; 

applying the feature scores to a classification model to obtain at least one of a prognostic result or predictive result indicative of a trait of the lesion; and outputting the at least one of the prognostic result or predictive result.
1. A system for analyzing at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising:
a display configured to display at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), the first image including a lesion, the first image overlaid with an interior ROI outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior ROI outline separating the boundary zone from a peripheral zone;


…obtain feature scores in connection with at least the boundary zone and peripheral zone of the first image;

apply the feature scores to a classification model to obtain at least one of a prognostic result or predictive result indicative of a trait of the lesion; and
output the at least one of the prognostic result or predictive result, …

15. (New) A computer implemented method for analyzing at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising: utilizing one or more processors configured to execute programmable instructions for, displaying at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), the first image overlaid with an interior outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior outline separating the boundary zone from a peripheral zone of the ROI; 

receiving feature scores in connection with the internal zone, boundary zone and peripheral zone of the first image; 

applying the feature scores to a classification model to obtain at least one of a prognostic result or predictive result indicative of a trait of the lesion; and outputting the at least one of the prognostic result or predictive result.
4. A system for analyzing at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising:
a display configured to display at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), the first image including a lesion, the first image overlaid with an interior ROI outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior ROI outline separating the boundary zone from a peripheral zone;


…obtain feature scores in connection with at least the boundary zone and peripheral zone of the first image; …

apply the feature scores … to a classification model, to obtain at least one of a prognostic result or predictive result indicative of a trait of the lesion, …; and
output the at least one of the prognostic result or predictive result.

16. (New) The method of claim 15, wherein the feature scores represent at least one of qualitative diagnostic biomarkers, semi-quantitative diagnostic bio markers, prognostic biomarkers or monitoring biomarkers.
2. The system of claim 1, wherein the feature scores represent at least one of qualitative diagnostic biomarkers, semi-quantitative diagnostic biomarkers, prognostic biomarkers or monitoring biomarkers.
17. (New) The method of claim 15, wherein the applying further comprises applying the feature scores to the classification model to obtain, as the semi-quantitative diagnostic result, one or more of the following: i) percentage likelihood of malignancy of a mass, ii) a likelihood 6PATENT 029-0111US2 of a clinical event, disease progression or reoccurrence, iii) molecular subtype, iv) histologic grade, v) degree of angiogenesis, vi) likelihood of lymph node metastasis, vii) assess the status of a disease or condition to find evidence of exposure to, or effects of, a medical product or environmental agent, viii) change in a patient condition (e.g. tumor size and volume), ix) indicator of an effect of a response to an exposure intervention, x) detect or confirm a disease or condition, xi) identify specific disease subtype, xii) possibility that mutations in genes are predictive of response to certain inhibitors, xiv) likelihood that ER and PR possible breast cancers respond to endocrine therapy, xv) possibility that dense breast tissue is predictive of decreased sensitivity of mammography for detecting noncalcified breast cancer, xvi) one of one or more molecular subtypes or xvii) histologic grades.
3. The system of claim 2, wherein the one or more processors are further configured to apply the feature scores to the classification model to obtain, as the semi-quantitative diagnostic result, one or more of the following: i) percentage likelihood of malignancy of a mass, ii) a likelihood of a clinical event, disease progression or reoccurrence, iii) molecular subtype, iv) histologic grade, v) degree of angiogenesis, vi) likelihood of lymph node metastasis, vii) assess the status of a disease or condition to find evidence of exposure to, or effects of, a medical product or environmental agent, viii) change in a patient condition (e.g. tumor size and volume), ix) indicator of an effect of a response to an exposure intervention, x) detect or confirm a disease or condition, xi) identify specific disease subtype, xii) possibility that mutations in genes are predictive of response to certain inhibitors, xiv) likelihood that ER and PR possible breast cancers respond to endocrine therapy, xv) possibility that dense breast tissue is predictive of decreased sensitivity of mammography for detecting noncalcified breast cancer, xvi) one of one or more molecular subtypes or xvii) histologic grades.
18. (New) The method of claim 15, wherein the classification model defines a nonlinear relation between a combination of the feature scores and a positive predictive value of the at least one of the prognostic result or predictive result.
5. The system of claim 4, wherein the memory is configured to store the classification model, the classification model defining a nonlinear relation between a combination of the feature scores and a positive predictive value of the at least one of the prognostic result or predictive result.
19. (New) The method of claim 18, wherein the nonlinear relation represents a sigmoidal curve.
6. The system of claim 5, wherein the nonlinear relation represents a sigmoidal curve.
20. (New) The method of claim 15, further comprising obtaining at least one of a maximum diameter of a mass or a depth to a posterior margin of the mass, and applying the at least one of the maximum diameter or depth to the posterior margin of the mass, to the classification model, to obtain the at least one of the prognostic result or predictive result.
8. The system of claim 1, wherein the one or more processors are further configured to obtain at least one of a maximum diameter of a mass or a depth to a posterior margin of the mass, and apply the at least one of the maximum diameter or depth to the posterior margin of the mass, to the classification model, to obtain the at least one of the prognostic result or predictive result.


Claim(s) 1-6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11375984, in view of Stumpe et al (US 20190340468 A1 thereafter "Stumpe"). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions, and implementing the method steps with means for performing the steps.
As to claim 1, Claim 1 of U.S. Patent No. 11375984 discloses a system for analyzing at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising: a display configured to display at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), the first image including a lesion, the first image overlaid with an interior ROI outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior ROI outline separating the boundary zone from a peripheral zone; [“A system for analyzing at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising: a display configured to display at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), the first image including a lesion, the first image overlaid with an interior ROI outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior ROI outline separating the boundary zone from a peripheral zone;”]
a graphical user interface (GUI); memory configured to store program instructions; and one or more processors configured to execute the programmable instructions to: obtain feature scores in connection with at least the boundary zone and peripheral zone of the first image; [“a graphical user interface (GUI); memory configured to store program instructions; and one or more processors configured to execute the programmable instructions to: obtain feature scores in connection with at least the boundary zone and peripheral zone of the first image;”]
apply the feature scores to a classification model to obtain predictive result indicative of a trait of the lesion, …[“apply the feature scores to a classification model to obtain at least one of a …predictive result indicative of a trait of the lesion;”]
output the predictive result [“output the at least one of the prognostic result or predictive result”].
However, Claim 1 of U.S. Patent No. 11375984 does not teach “the predictive result indicating at least one of a presence or absence of metastasis lymph nodes and several lymph nodal metastasis”.
On the other hand, Stumpe does teach “the predictive result indicating at least one of a presence or absence of metastasis lymph nodes and several lymph nodal metastasis”.
Stumpe discloses that a model is used to determine if a lymph node is cancerous [See ¶-20, 60]. Images of lymph nodes are assigned labels of cancer or no-cancer (presence or absence of metastasis lymph nodes and several lymph nodal metastasis) [See ¶-71].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Claim 1 of U.S. Patent No. 11375984 to incorporate the teachings of Stumpe's lymph node classifier.
Motivation to do so would be to determine the error in a classifier attributable to the degree of an image being out of focus, as taught by Stumpe [See ¶-7]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Stumpe's lymph node classifier would have predictably resulted in accurately identifying metastatic lymph nodes.
As to claim 2, Claim 1 of U.S. Patent No. 11375984, and Stumpe disclose the system of claim 1, wherein the one or more processors are further configured to provide, as the predictive result, an indication of whether the lesion represents a lymph node positive cancer or a lymph node negative cancer [Stumpe, a model is used to determine if a lymph node is cancerous (lymph node positive cancer) [See ¶-20, 60]. Images of lymph nodes are assigned labels of cancer or no-cancer (lymph node negative cancer) [See ¶-71]].
As to claim 3, Claim 1 of U.S. Patent No. 11375984, and Stumpe disclose the system of claim 1, wherein the one or more processors are further configured to provide, as the predictive result, an indication of whether the lesion has >3 lymph node metastases as compared to a lesion metastasis that has 0-2 positive lymph nodes [Stumpe, a model is used to determine if a lymph node is cancerous (lymph node positive cancer) [See ¶-20, 60]. Lymph nodes within portions of images are assigned labels of cancer or no-cancer (lymph node negative cancer) and displayed [See ¶-55, 71]. A skilled artisan would understand that by displaying the results of lymph node metastasis classification, the system indicates the number of lymph node metastasis ("has >3 lymph node metastases as compared to a lesion metastasis that has 0-2 positive lymph nodes")].
As to claim 4, Claim 1 of U.S. Patent No. 11375984 discloses a method for analyzing at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising: displaying at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), the first image including a lesion, the first image overlaid with an interior ROI outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior ROI outline separating the boundary zone from a peripheral zone; [“A system for analyzing at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising: a display configured to display at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), the first image including a lesion, the first image overlaid with an interior ROI outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior ROI outline separating the boundary zone from a peripheral zone;”]
obtaining feature scores in connection with at least the boundary zone and peripheral zone of the first image; [“a graphical user interface (GUI); memory configured to store program instructions; and one or more processors configured to execute the programmable instructions to: obtain feature scores in connection with at least the boundary zone and peripheral zone of the first image;”]
applying the feature scores to a classification model to obtain predictive result indicative of a trait of the lesion, …[“apply the feature scores to a classification model to obtain at least one of a …predictive result indicative of a trait of the lesion;”]
outputting the predictive result [“output the at least one of the prognostic result or predictive result”].
However, Claim 1 of U.S. Patent No. 11375984 does not teach “the predictive result indicating at least one of a presence or absence of metastasis lymph nodes and several lymph nodal metastasis”.
On the other hand, Stumpe does teach “the predictive result indicating at least one of a presence or absence of metastasis lymph nodes and several lymph nodal metastasis”.
Stumpe discloses that a model is used to determine if a lymph node is cancerous [See ¶-20, 60]. Images of lymph nodes are assigned labels of cancer or no-cancer (presence or absence of metastasis lymph nodes and several lymph nodal metastasis) [See ¶-71].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Claim 1 of U.S. Patent No. 11375984 to incorporate the teachings of Stumpe's lymph node classifier.
Motivation to do so would be to determine the error in a classifier attributable to the degree of an image being out of focus, as taught by Stumpe [See ¶-7]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Stumpe's lymph node classifier would have predictably resulted in accurately identifying metastatic lymph nodes.
As to claim 5, Claim 1 of U.S. Patent No. 11375984, and Stumpe disclose the method of claim 4, further comprising providing, as the predictive result, an indication of whether the lesion represents a lymph node positive cancer or a lymph node negative cancer [Stumpe, a model is used to determine if a lymph node is cancerous (lymph node positive cancer) [See ¶-20, 60]. Images of lymph nodes are assigned labels of cancer or no-cancer (lymph node negative cancer) [See ¶-71]].
As to claim 6, Claim 1 of U.S. Patent No. 11375984, and Stumpe disclose the method of claim 4, further comprising providing, as the predictive result, an indication of whether the lesion has >3 lymph node metastases as compared to a lesion metastasis that has 0-2 positive lymph nodes [Stumpe, a model is used to determine if a lymph node is cancerous (lymph node positive cancer) [See ¶-20, 60]. Lymph nodes within portions of images are assigned labels of cancer or no-cancer (lymph node negative cancer) and displayed [See ¶-55, 71]. A skilled artisan would understand that by displaying the results of lymph node metastasis classification, the system indicates the number of lymph node metastasis ("has >3 lymph node metastases as compared to a lesion metastasis that has 0-2 positive lymph nodes")].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et al (US 20160343132 A1 thereafter "Stavros"), in view of Yu et al (US 20130030305 A1 thereafter "Yu"), in view of Stumpe et al (US 20190340468 A1 thereafter "Stumpe").
As to claim 1, Stavros discloses a system for analyzing at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising: a display configured to display at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), [Images are displayed which may be MRI, CT, X-ray, Ultrasound, or Optoacoustic [See ¶-35-36]. A user may select a structure or region (region of interest) [See ¶-38]]
the first image including a lesion, [The system is for identifying a lesion or tumor in a volume image [See ¶-38, 45]]
the first image overlaid with an interior ROI outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior ROI outline separating the boundary zone from a peripheral zone; [The image is segmented into three zones: a tumoral curve (interior ROI outline) separates an internal zone and external zone (boundary zone), and a peritumoral curve (exterior ROI outline) separates the external zone (boundary zone) from a peripheral zone [See ¶-41, 61-62]. The image is shown to be overlaid with the tumoral curve, and peritumoral curve in Fig 3 [See ¶-41]]
a graphical user interface (GUI); memory configured to store program instructions; and one or more processors configured to execute the programmable instructions to: [Fig 6 shows the GUI shown to users [See ¶-113]. The system is a general purpose computer which includes a processor and inherently includes memory [See ¶-29, 34]]
obtain feature scores in connection with at least the boundary zone and peripheral zone of the first image; … [Features of the external zone (boundary zone) and peripheral zone are graded (feature scores) [See ¶-72-79]]
output the predictive result [The system classifies the lesion [See ¶-143]. The classification (predictive result) of the lesion is then displayed [See ¶-46-47, 50]].  
However, Stavros does not teach "apply the feature scores to a classification model to obtain predictive result indicative of a trait of the lesion, the predictive result indicating at least one of a presence or absence of metastasis lymph nodes and several lymph nodal metastasis; …"
On the other hand, Yu does teach "apply the feature scores to a classification model to obtain predictive result indicative of a trait of the lesion".
Yu discloses that a machine learning algorithm (classification model) is used to produce a predicted pathology score (predictive result) based on a plurality of measurements (feature scores) [See ¶-50, 74-75].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros's tumor imaging system to incorporate the teachings of Yu's machine learning model.
Motivation to do so would be to accurately determine a stage of the disease, as taught by Yu [See ¶-5].
However, Stavros, and Yu do not teach "the predictive result indicating at least one of a presence or absence of metastasis lymph nodes and several lymph nodal metastasis; …"
On the other hand, Stumpe does teach "the predictive result indicating at least one of a presence or absence of metastasis lymph nodes and several lymph nodal metastasis; …"
Stumpe discloses that a model is used to determine if a lymph node is cancerous [See ¶-20, 60]. Images of lymph nodes are assigned labels of cancer or no-cancer (presence or absence of metastasis lymph nodes and several lymph nodal metastasis) [See ¶-71].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros's tumor imaging system, and Yu's machine learning model to incorporate the teachings of Stumpe's lymph node classifier.
Motivation to do so would be to determine the error in a classifier attributable to the degree of an image being out of focus, as taught by Stumpe [See ¶-7]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Stumpe's lymph node classifier would have predictably resulted in accurately identifying metastatic lymph nodes.
As to claim 2, Stavros, Yu, and Stumpe disclose the system of claim 1, wherein the one or more processors are further configured to provide, as the predictive result, an indication of whether the lesion represents a lymph node positive cancer or a lymph node negative cancer [Stumpe, a model is used to determine if a lymph node is cancerous (lymph node positive cancer) [See ¶-20, 60]. Images of lymph nodes are assigned labels of cancer or no-cancer (lymph node negative cancer) [See ¶-71]].  
As to claim 3, Stavros, Yu, and Stumpe disclose the system of claim 1, wherein the one or more processors are further configured to provide, as the predictive result, an indication of whether the lesion has >3 lymph node metastases as compared to a lesion metastasis that has 0-2 positive lymph nodes [Stumpe, a model is used to determine if a lymph node is cancerous (lymph node positive cancer) [See ¶-20, 60]. Lymph nodes within portions of images are assigned labels of cancer or no-cancer (lymph node negative cancer) and displayed [See ¶-55, 71]. A skilled artisan would understand that by displaying the results of lymph node metastasis classification, the system indicates the number of lymph node metastasis ("has >3 lymph node metastases as compared to a lesion metastasis that has 0-2 positive lymph nodes")].
As to claim 4, Stavros discloses a method for analyzing at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising: displaying at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), [Images are displayed which may be MRI, CT, X-ray, Ultrasound, or Optoacoustic [See ¶-35-36]. A user may select a structure or region (region of interest) [See ¶-38]]
the first image including a lesion, [The system is for identifying a lesion or tumor in a volume image [See ¶-38, 45]]
the first image overlaid with an interior ROI outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior ROI outline separating the boundary zone from a peripheral zone; [The image is segmented into three zones: a tumoral curve (interior ROI outline) separates an internal zone and external zone (boundary zone), and a peritumoral curve (exterior ROI outline) separates the external zone (boundary zone) from a peripheral zone [See ¶-41, 61-62]. The image is shown to be overlaid with the tumoral curve, and peritumoral curve in Fig 3 [See ¶-41]]
obtaining feature scores in connection with at least the boundary zone and peripheral zone of the first image; … [Features of the external zone (boundary zone) and peripheral zone are graded (feature scores) [See ¶-72-79]]
outputting the predictive result [The system classifies the lesion [See ¶-143]. The classification (predictive result) of the lesion is then displayed [See ¶-46-47, 50]].  
However, Stavros does not teach "applying the feature scores to a classification model to obtain predictive result indicative of a trait of the lesion, the predictive result indicating at least one of a presence or absence of metastasis lymph nodes and several lymph nodal metastasis; …"
On the other hand, Yu does teach "applying the feature scores to a classification model to obtain predictive result indicative of a trait of the lesion".
Yu discloses that a machine learning algorithm (classification model) is used to produce a predicted pathology score (predictive result) based on a plurality of measurements (feature scores) [See ¶-50, 74-75].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros's tumor imaging system to incorporate the teachings of Yu's machine learning model.
Motivation to do so would be to accurately determine a stage of the disease, as taught by Yu [See ¶-5].
However, Stavros, and Yu do not teach "the predictive result indicating at least one of a presence or absence of metastasis lymph nodes and several lymph nodal metastasis; …"
On the other hand, Stumpe does teach "the predictive result indicating at least one of a presence or absence of metastasis lymph nodes and several lymph nodal metastasis; …"
Stumpe discloses that a model is used to determine if a lymph node is cancerous [See ¶-20, 60]. Images of lymph nodes are assigned labels of cancer or no-cancer (presence or absence of metastasis lymph nodes and several lymph nodal metastasis) [See ¶-71].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros's tumor imaging system, and Yu's machine learning model to incorporate the teachings of Stumpe's lymph node classifier.
Motivation to do so would be to determine the error in a classifier attributable to the degree of an image being out of focus, as taught by Stumpe [See ¶-7]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Stumpe's lymph node classifier would have predictably resulted in accurately identifying metastatic lymph nodes.
As to claim 5, Stavros, Yu, and Stumpe disclose the method of claim 4, further comprising providing, as the predictive result, an indication of whether the lesion represents a lymph node positive cancer or a lymph node negative cancer [Stumpe, a model is used to determine if a lymph node is cancerous (lymph node positive cancer) [See ¶-20, 60]. Images of lymph nodes are assigned labels of cancer or no-cancer (lymph node negative cancer) [See ¶-71]].  
As to claim 6, Stavros, Yu, and Stumpe disclose the method of claim 4, further comprising providing, as the predictive result, an indication of whether the lesion has >3 lymph node metastases as compared to a lesion metastasis that has 0-2 positive lymph nodes [Stumpe, a model is used to determine if a lymph node is cancerous (lymph node positive cancer) [See ¶-20, 60]. Lymph nodes within portions of images are assigned labels of cancer or no-cancer (lymph node negative cancer) and displayed [See ¶-55, 71]. A skilled artisan would understand that by displaying the results of lymph node metastasis classification, the system indicates the number of lymph node metastasis ("has >3 lymph node metastases as compared to a lesion metastasis that has 0-2 positive lymph nodes")].
Claim(s) 7-9, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et al (US 20160343132 A1 thereafter "Stavros"), in view of Yu et al (US 20130030305 A1 thereafter "Yu").
As to claim 7, Stavros discloses a system for analyzing at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising: a display configured to display at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), [Images are displayed which may be MRI, CT, X-ray, Ultrasound, or Optoacoustic [See ¶-35-36]. A user may select a structure or region (region of interest) [See ¶-38]]
the first image including a lesion, [The system is for identifying a lesion or tumor in a volume image [See ¶-38, 45]]
the first image overlaid with an interior ROI outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior ROI outline separating the boundary zone from a peripheral zone; [The image is segmented into three zones: a tumoral curve (interior ROI outline) separates an internal zone and external zone (boundary zone), and a peritumoral curve (exterior ROI outline) separates the external zone (boundary zone) from a peripheral zone [See ¶-41, 61-62]. The image is shown to be overlaid with the tumoral curve, and peritumoral curve in Fig 3 [See ¶-41]]
a graphical user interface (GUI); memory configured to store program instructions; and one or more processors configured to execute the programmable instructions to: [Fig 6 shows the GUI shown to users [See ¶-113]. The system is a general purpose computer which includes a processor and inherently includes memory [See ¶-29, 34]]
obtain feature scores in connection with at least the boundary zone and peripheral zone of the first image; … [Features of the external zone (boundary zone) and peripheral zone are graded (feature scores) [See ¶-72-79]]
output the predictive result [The system classifies the lesion [See ¶-143]. The classification (predictive result) of the lesion is then displayed [See ¶-46-47, 50]].  
However, Stavros does not teach "apply the feature scores to a classification model to obtain at least one of a prognostic result or predictive result indicative of a trait of the lesion …"
On the other hand, Yu does teach "apply the feature scores to a classification model to obtain at least one of a prognostic result or predictive result indicative of a trait of the lesion …"
Yu discloses that a machine learning algorithm (classification model) is used to produce a predicted pathology score (predictive result) based on a plurality of measurements (feature scores) [See ¶-50, 74-75]. The predicted pathology score indicates a disease stage (predictive result) [See ¶-31, 74].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros's tumor imaging system to incorporate the teachings of Yu's machine learning model.
Motivation to do so would be to accurately determine a stage of the disease, as taught by Yu [See ¶-5].
[Examiner's note: The limitation "at least one of …" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "semi-quantitative diagnostic biomarkers" teaches the entire limitation]
As to claim 8, Stavros, and Yu disclose the system of claim 7, wherein the feature scores represent at least one of … semi-quantitative diagnostic biomarkers, … [Yu, The system uses descriptive or semi-quantitative scoring (semi-quantitative diagnostic biomarkers) as part of the measurements [See ¶-3, 50, 61]].
[Examiner's note: The limitation "one or more of the following: …" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "ii) a likelihood of a clinical event, disease progression or reoccurrence, x) detect or confirm a disease or condition" teaches the entire limitation]
As to claim 9, Stavros, and Yu disclose the system of claim 8, wherein the one or more processors are further configured to apply the feature scores to the classification model to obtain, as the semi- quantitative diagnostic result, one or more of the following: … ii) a likelihood of a clinical event, disease progression or reoccurrence, … x) detect or confirm a disease or condition, … [Yu, The stage of fibrosis (disease progression, detect or confirm a disease or condition) in a liver is determined [See ¶-77]].
As to claim 13, Stavros, and Yu disclose the system of claim 7, wherein the feature scores include a US boundary zone feature score and a US peripheral zone feature score, [Stavros, Internal, periphery (peripheral zone), and external zone (boundary zone) findings may be used to classify a lesion such that one or more features are graded on an ordinal scale [See ¶-72-79]. Vectors of these feature scores are correlated with particular lesion classifications [See ¶-79]. The diagnostic vector classification system may determine a predicted value for the specific features above [See ¶-124]]
both of which are utilized by the classification model to obtain the at least one of the prognostic result or predictive result, [Yu, a machine learning algorithm (classification model) is used to produce a predicted pathology score (predictive result) based on a plurality of measurements (feature scores) [See ¶-50, 74-75]. The predicted pathology score indicates a disease stage (predictive result) [See ¶-31, 74]]
wherein the feature scores are obtained from at least one of 1) the GUI as user inputs, … [Stavros, An interface for feature grading is displayed that allows the user to input grades for each of six features related to the lesion [See ¶-113]].
As to claim 15, Stavros discloses a computer implemented method for analyzing at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising: utilizing one or more processors configured to execute programmable instructions for, displaying at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), [Images are displayed which may be MRI, CT, X-ray, Ultrasound, or Optoacoustic [See ¶-35-36]. A user may select a structure or region (region of interest) [See ¶-38]]
the first image overlaid with an interior outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior outline separating the boundary zone from a peripheral zone of the ROI; [The image is segmented into three zones: a tumoral curve (interior outline) separates an internal zone and external zone (boundary zone), and a peritumoral curve (exterior outline) separates the external zone (boundary zone) from a peripheral zone [See ¶-41, 61-62]. The image is shown to be overlaid with the tumoral curve, and peritumoral curve in Fig 3 [See ¶-41]]
a graphical user interface (GUI); memory configured to store program instructions; and one or more processors configured to execute the programmable instructions to: [Fig 6 shows the GUI shown to users [See ¶-113]. The system is a general purpose computer which includes a processor and inherently includes memory [See ¶-29, 34]]
receiving feature scores in connection with the internal zone, boundary zone and peripheral zone of the first image;… [Features of the internal zone, external zone (boundary zone) and peripheral zone are graded (feature scores) [See ¶-72-79]]
outputting the at least one of the prognostic result or predictive result [The system classifies the lesion [See ¶-143]. The classification (predictive result) of the lesion is then displayed [See ¶-46-47, 50]].  
However, Stavros does not teach "applying the feature scores to a classification model to obtain at least one of a prognostic result or predictive result indicative of a trait of the lesion …"
On the other hand, Yu does teach "applying the feature scores to a classification model to obtain at least one of a prognostic result or predictive result indicative of a trait of the lesion …"
Yu discloses that a machine learning algorithm (classification model) is used to produce a predicted pathology score (predictive result) based on a plurality of measurements (feature scores) [See ¶-50, 74-75]. The predicted pathology score indicates a disease stage (predictive result) [See ¶-31, 74].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros's tumor imaging system to incorporate the teachings of Yu's machine learning model.
Motivation to do so would be to accurately determine a stage of the disease, as taught by Yu [See ¶-5].
[Examiner's note: The limitation "at least one of …" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "semi-quantitative diagnostic biomarkers" teaches the entire limitation]
As to claim 16, Stavros, and Yu disclose the method of claim 15, wherein the feature scores represent at least one of … semi-quantitative diagnostic biomarkers, … [Yu, The system uses descriptive or semi-quantitative scoring (semi-quantitative diagnostic biomarkers) as part of the measurements [See ¶-3, 50, 61]].
[Examiner's note: The limitation "one or more of the following: …" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "ii) a likelihood of a clinical event, disease progression or reoccurrence, x) detect or confirm a disease or condition" teaches the entire limitation]
As to claim 17, Stavros, and Yu disclose the method of claim 15, wherein the applying further comprises applying the feature scores to the classification model to obtain, as the semi-quantitative diagnostic result, one or more of the following: … ii) a likelihood of a clinical event, disease progression or reoccurrence, … x) detect or confirm a disease or condition, … [Yu, The stage of fibrosis (disease progression, detect or confirm a disease or condition) in a liver is determined [See ¶-77]].
Claim(s) 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et al (US 20160343132 A1 thereafter "Stavros"), in view of Yu et al (US 20130030305 A1 thereafter "Yu"), in view of An et al (US 20150342540 A1 thereafter "An").
As to claim 10, Stavros, and Yu disclose the system of claim 7, wherein the memory is configured to store the classification model, … [Yu, the system may include a computer medium (memory) to store the instructions to perform the method (classification model) [See ¶-8]].
However, Stavros, and Yu do not teach "the classification model defining a nonlinear relation between a combination of the feature scores and a positive predictive value of the at least one of the prognostic result or predictive result."
On the other hand, An does teach "the classification model defining a nonlinear relation between a combination of the feature scores and a positive predictive value of the at least one of the prognostic result or predictive result."
An discloses that the signal metrics performance analyzer calculates for each signal metric an individual risk score using a probability model and one or more predicted hazard ratio, the predicted sensitivity, predicted specificity, positive predictive value [See ¶-80-81]. The classification model computes the composite risk indicator/CRI (predictive result) using a non-linear (nonlinear relation) combination of the risk scores (feature scores) associated with the signal metrics [See ¶-82].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros's tumor imaging system, and Yu's machine learning model to incorporate the teachings of An's CRI calculation.
Motivation to do so would be to improve the identification of patients at elevated health risk, to ensure timely treatment and to improve prognosis, as taught by An [See ¶-5].
As to claim 18, Stavros, and Yu do not disclose "wherein the classification model defines a nonlinear relation between a combination of the feature scores and a positive predictive value of the at least one of the prognostic result or predictive result."
On the other hand, An does teach " wherein the classification model defines a nonlinear relation between a combination of the feature scores and a positive predictive value of the at least one of the prognostic result or predictive result."
An discloses that the signal metrics performance analyzer calculates for each signal metric an individual risk score using a probability model and one or more predicted hazard ratio, the predicted sensitivity, predicted specificity, positive predictive value [See ¶-80-81]. The classification model computes the composite risk indicator/CRI (predictive result) using a non-linear (nonlinear relation) combination of the risk scores (feature scores) associated with the signal metrics [See ¶-82].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros's tumor imaging system, and Yu's machine learning model to incorporate the teachings of An's CRI calculation.
Motivation to do so would be to improve the identification of patients at elevated health risk, to ensure timely treatment and to improve prognosis, as taught by An [See ¶-5].
Claim(s) 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et al (US 20160343132 A1 thereafter "Stavros"), in view of Yu et al (US 20130030305 A1 thereafter "Yu"), in view of An et al (US 20150342540 A1 thereafter "An"), in view of Gilhuly (US 20100081963 A1 thereafter "Gilhuly").
As to claim 11, Stavros, Yu, and An do not disclose "wherein the nonlinear relation represents a sigmoidal curve."
On the other hand, Gilhuly does teach "wherein the nonlinear relation represents a sigmoidal curve.
Gilhuly discloses that the nonlinear relation represents a sigmoidal curve [See ¶- 86].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros's tumor imaging system, Yu's machine learning model, and An's CRI calculation to incorporate the teachings of Gilhuly's sigmoidal curve.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Gilhuly's sigmoidal curve would have predictably resulted in better capturing a particular nonlinear relationship, as suggested by Gilhuly [See ¶-86].
As to claim 19, Stavros, Yu, and An do not disclose "wherein the nonlinear relation represents a sigmoidal curve."
On the other hand, Gilhuly does teach "wherein the nonlinear relation represents a sigmoidal curve.
Gilhuly discloses that the nonlinear relation represents a sigmoidal curve [See ¶- 86].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros's tumor imaging system, Yu's machine learning model, and An's CRI calculation to incorporate the teachings of Gilhuly's sigmoidal curve.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Gilhuly's sigmoidal curve would have predictably resulted in better capturing a particular nonlinear relationship, as suggested by Gilhuly [See ¶-86].
Claim(s) 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et al (US 20160343132 A1 thereafter "Stavros"), in view of Yu et al (US 20130030305 A1 thereafter "Yu"), in view of Gillies et al (US 20160260211 A1 thereafter "Gillies").
[Examiner's note: The limitation "maximum diameter of a mass or a depth to a posterior margin of the mass" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "maximum diameter of a mass" teaches the entire limitation]
As to claim 12, Stavros, and Yu do not disclose "wherein the one or more processors are further configured to obtain at least one of a maximum diameter of a mass …, and apply the at least one of the maximum diameter …, to the classification model, to obtain the at least one of the prognostic result or predictive result."
On the other hand, Gillies does teach "wherein the one or more processors are further configured to obtain at least one of a maximum diameter of a mass …, and apply the at least one of the maximum diameter …, to the classification model, to obtain the at least one of the prognostic result or predictive result."
Gillies discloses that the system determines a diameter (maximum diameter) of a tumor/lesion [See ¶-104]. The diameter and additional features are used by a machine learning algorithm for classification as malignant or benign (predictive result) [See ¶-37].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros's tumor imaging system, and Yu's machine learning model to incorporate the teachings of Gillies' tumor size determination.
Motivation to do so would be to utilize the best set of features for classifying a tumor, as taught by Gillies [See ¶-94].
As to claim 20, Stavros, and Yu do not disclose "obtaining at least one of a maximum diameter of a mass …, and applying the at least one of the maximum diameter …, to the classification model, to obtain the at least one of the prognostic result or predictive result."
On the other hand, Gillies does teach "obtaining at least one of a maximum diameter of a mass …, and applying the at least one of the maximum diameter …, to the classification model, to obtain the at least one of the prognostic result or predictive result."
Gillies discloses that the system determines a diameter (maximum diameter) of a tumor/lesion [See ¶-104]. The diameter and additional features are used by a machine learning algorithm for classification as malignant or benign (predictive result) [See ¶-37].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros's tumor imaging system, and Yu's machine learning model to incorporate the teachings of Gillies' tumor size determination.
Motivation to do so would be to utilize the best set of features for classifying a tumor, as taught by Gillies [See ¶-94].
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et al (US 20160343132 A1 thereafter "Stavros"), in view of Yu et al (US 20130030305 A1 thereafter "Yu"), in view of Cohen et a (WO 2017173428 A1 thereafter "Cohen").
As to claim 14, Stavros, and Yu do not disclose "wherein the predictive result defines a likelihood of malignancy (LOM) having a value between 2% and 100%."
On the other hand, Cohen does teach "wherein the predictive result defines a likelihood of malignancy (LOM) having a value between 2% and 100%."
Cohen discloses that a system may predict the probability of cancer/likelihood that a patient has cancer (likelihood of malignancy) as a percentage [See ¶-79]. A skilled artisan would understand that a percentage may include 0% - 100% thus teaching a value between 2% and 100%.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros's tumor imaging system, and Yu's machine learning model to incorporate the teachings of Cohen's probability of cancer.
Motivation to do so would be to more accurately predict the presence of malignant nodules, as taught by Cohen [See ¶-40].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173